DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/08/2022, with respect to the rejection of claims 1-22 under Vallespi-Gonzalez et al. (US Pub. No. 2019/0332875 A1) in view of Hotson et al. (US Pub. No. 2021/0390349 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under Vallespi-Gonzalez et al. (US Pub. No. 2019/0332875 A1) in view of Li et al. (US Pub. No. 2020/0082186 A1). Due to the new grounds of rejection this rejection has been made Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, 12-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez et al. (US Pub. No. 2019/0332875 A1) in view of Li et al. (US Pub. No. 2020/0082186 A1).
Regarding claim 1, Vallespi discloses, a method of detecting a flashing light on one or more traffic signal devices, the method comprising: by one or more image capturing devices of an autonomous vehicle, (See Vallespi ¶20, “Example aspects of the present disclosure are directed to determining the state of traffic signals (e.g., traffic lights used to direct the movements of vehicles and/or pedestrians) in an environment proximate (e.g., within a predetermined distance and/or within a sensor field of view) to a vehicle (e.g., an autonomous vehicle, a semi-autonomous vehicle, or a manually operated vehicle), through use of sensor data (e.g., data from one or more light detection and ranging (LIDAR) devices, sonar devices, radar devices, and/or camera devices).”)
capturing a series of images of one or more traffic signal elements over a length of time, (See Vallespi ¶35, “The input representation can include one or more regions of interest (e.g., regions associated with the sensor data or the map data that are more likely to include information that can be used to determine the state of the one or more traffic signals) associated with one or more images (e.g., images including a plurality of pixels) of the one or more traffic signals in the environment.”)
wherein each traffic signal element is in a traffic signal device; (See Vallespi ¶36, “In some embodiments, the one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals);”)
and by an autonomous vehicle control system of the autonomous vehicle, for each traffic signal element in the one or more traffic signal elements: (See Vallespi ¶43, “The vehicle computing system can determine, based at least in part on the input representation and a machine-learned model, the one or more states of the one or more traffic signals in the environment.”)
analyzing the series of images to determine one or more time periods at which the traffic signal element is in an on state, and one or more time periods at which the traffic signal element is in an off state; (See Vallespi ¶44, “In some embodiments, the one or more states of the one or more traffic signals can include an on state (e.g., a traffic light of the one or more traffic signals are illuminated) associated with a traffic signal being active; an off state (e.g., a traffic light of the one or more traffic signals is not illuminated) associated with a traffic signal being inactive; … a flashing state to modify what another state of the one or more states of the one or more traffic signals is indicating (e.g., a flashing red state in which the traffic signal alternates between the red state and the off state can indicate that the vehicle should stop before proceeding instead of just stopping as indicated by the red state that is not flashing).”)
analyzing the time periods to determine one or more distinct on states and one or more distinct off states, (See Vallespi ¶43, “The vehicle computing system can determine, based at least in part on the input representation and a machine-learned model, the one or more states of the one or more traffic signals in the environment.”)
identifying one or more cycles, wherein each cycle correlates to: a distinct on state immediately followed by a distinct off state; or a distinct off state immediately followed by a distinct on state; and upon identifying a threshold number adjacent cycles, classifying the traffic signal (See Vallespi ¶110, “The flash detection unit 318 can determine when a section of a traffic signal in a region of interest in the ROI data 314 is flashing or blinking. In one example, the flash detection unit 318 can determine that a section of a traffic signal is flashing based on the section alternating between a red state and a non-red (e.g., dimmed state) a predetermined number of times within a predetermined time period.”)
Vallespi discloses the above limitations but he fails to disclose the following limitations.
However Li discloses, wherein a distinct on state correlates to a time period when the traffic signal element is in the on state for a length of time that equals to or exceeds a lower threshold; and wherein a distinct off state correlates to a time period when the traffic signal element is in the off state for a length of time that equals to or exceeds a lower threshold; (See Li ¶60, “determine there is a traffic light in a normal blink state among the traffic lights representing the same semantics in response to determining that the uniform state is the state alternating between the on-state and the off-state and the duration of the off state is within the preset range according to the uniform state recorded and the frequency of image frame processing.”
The off-state range includes a minimum and maximum, this implies that the on-state will have a minimum equal to flash period minus the off state maximum, and a minimum that is equal to the flash period minus the off-state minimum.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of flashing based on the OFF state duration range which implies a duration range for a ON state of a traffic signal state as suggested by Li to Vallespi’s determination of flashing traffic signals using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to ensure that the lighting signal durations conform to government guidelines. 

Regarding claim 2, Vallespi and Li discloses, the method of claim 1, wherein the analyzing the series of images includes generating a confidence score, for each image in the series of images, that the traffic signal element is in the on state.  (See Vallespi ¶45, “Furthermore, in some embodiments, confidence scores (e.g., a confidence score indicating the likelihood that the state of a respective section has been accurately determined) can be determined for all sections in a subset. The confidence scores for each of the sections can then be used to determine a confidence score for a set.”)

Regarding claim 3, Vallespi and Li discloses, the method of claim 1, wherein the analyzing the series of images includes generating a confidence score, for each image in the series of images, that the traffic signal element is in the off state.  (See Vallespi ¶45, “Furthermore, in some embodiments, confidence scores (e.g., a confidence score indicating the likelihood that the state of a respective section has been accurately determined) can be determined for all sections in a subset. The confidence scores for each of the sections can then be used to determine a confidence score for a set.”)

Regarding claim 4, Vallespi and Li discloses, the method of claim 1, further comprising, by the autonomous vehicle control system of the autonomous vehicle, sending a command to the autonomous vehicle to perform one or more instructions associated with the flashing light.  (See Vallespi ¶44, “(e.g., a flashing red state in which the traffic signal alternates between the red state and the off state can indicate that the vehicle should stop before proceeding instead of just stopping as indicated by the red state that is not flashing);”
Further see Vallespi ¶84, “For example, the autonomy computing system 120 can receive the sensor data 116 from the one or more sensors 114, attempt to determine the state of the surrounding environment by performing various processing techniques on the sensor data 116 (and/or other data), and generate an appropriate motion plan through the surrounding environment. The autonomy computing system 120 can control the one or more vehicle control systems 138 to operate the vehicle 108 according to the motion plan.”)

Regarding claim 5, Vallespi and Li discloses, the method of claim 4, wherein the one or more instructions include one or more of the following: stop; and decrease speed.  (See Vallespi ¶44, “(e.g., a flashing red state in which the traffic signal alternates between the red state and the off state can indicate that the vehicle should stop before proceeding instead of just stopping as indicated by the red state that is not flashing);”)

Regarding claim 6, Vallespi and Li discloses, the method of claim 1, wherein each of the one or more traffic signal elements includes a light emitting diode. (See Vallespi ¶36, “include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals);”)

Regarding claim 7, Vallespi and Li discloses, the method of claim 6, wherein the light emitting diode is a yellow light emitting diode or a red light emitting diode. (See Vallespi ¶94, “More particularly, each of the sections 202-222 can correspond to a light bulb or light emitting diode components of the group of traffic signals 200.”
Further see Vallespi ¶95, “The colors of the section 202, the section 212, and/or the section 218 can include a red state.” 
Further see Vallespi ¶96, “The colors of the section 204, the section 210, the section 214, and/or the section 220 can include a yellow state.”)

Regarding claim 9, Vallespi and Li discloses, the method of claim 1, wherein the distinct on state correlates to the time period when the traffic signal element is in the on state for the length of time that, in addition to equaling or exceeding the lower threshold, is less than or equal to an upper threshold. (See Li ¶60, “determine there is a traffic light in a normal blink state among the traffic lights representing the same semantics in response to determining that the uniform state is the state alternating between the on-state and the off-state and the duration of the off state is within the preset range according to the uniform state recorded and the frequency of image frame processing.” A range by definition includes a lower threshold and an upper threshold.)

Regarding claim 10, Vallespi and Li discloses, the method of claim 1, wherein the distinct off state correlates to the time period when the traffic signal element is in the off state for the length of time that, in addition to equaling or exceeding the lower threshold, is less than or equal to an upper threshold.  (See Li ¶60, where the off-state range includes a minimum and maximum, this implies that the on-state will have a lower threshold equal to flash period minus the off state upper threshold, and a lower threshold that is equal to the flash period minus the off-state lower threshold.)

Regarding claim 12, Vallespi and Li discloses, a system for detecting a flashing light on one or more traffic signal devices, the system comprising: an autonomous vehicle; one or more image capturing devices of the autonomous vehicle, each image capturing device being configured to capture a series of images of one or more traffic signal elements over a length of time, wherein each traffic signal element is in a traffic signal device; (See the rejection of claim 1 as it is equally applicable for these limitations of claim 12 as well.)
and a computing device of the autonomous vehicle, including: a processor; and a memory, wherein the computing device includes instructions, wherein the instructions cause the computing device to: (See Vallespi ¶6, “and a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations.”)
analyze the series of images to determine one or more time periods at which the traffic signal element is in an on state, and one or more time periods at which the traffic signal element is in an off state; analyze the time periods to determine one or more distinct on states and one or more distinct off states, wherein a distinct on state correlates to a time period when the traffic signal element is in the on state for a length of time that equals to or exceeds a lower threshold; and wherein a distinct off state correlates to a time period when the traffic signal element is in the off state for a length of time that equals to or exceeds a lower threshold; identify one or more cycles, wherein each cycle correlates to: a distinct on state immediately followed by a distinct off state; or a distinct off state immediately followed by a distinct on state; and upon identifying a threshold number adjacent cycles, classify the traffic signal as a flashing light. (See the rejection of claim 1 as it is equally applicable for these limitations of claim 12 as well.)
Regarding claim 13, Vallespi and Li discloses, the system of claim 12, wherein the analyzing the series of images includes generating a confidence score, for each image in the series of images, that the traffic signal element is in the on state.  (See the rejection of claim 2 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Vallespi and Li discloses, the system of claim 12, wherein the analyzing the series of images includes generating a confidence score, for each image in the series of images, that the traffic signal element is in the off state.  (See the rejection of claim 3 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Vallespi and Li discloses, the system of claim 12, wherein the instructions are further configured to cause the computing device to send a command to the autonomous vehicle to perform one or more instructions associated with the flashing light.  (See the rejection of claim 4 as it is equally applicable for claim 15 as well.)

Regarding claim 16, Vallespi and Li discloses, the system of claim 15, wherein the one or more instructions include one or more of the following: stop; and decrease speed.  (See the rejection of claim 5 as it is equally applicable for claim 16 as well.)

Regarding claim 17, Vallespi and Li discloses, the system of claim 12, wherein each of the one or more traffic signal elements includes a light emitting diode.  (See the rejection of claim 6 as it is equally applicable for claim 17 as well.)

Regarding claim 18, Vallespi and Li discloses, the system of claim 17, wherein the light emitting diode is a yellow light emitting diode or a red light emitting diode.  (See the rejection of claim 7 as it is equally applicable for claim 18 as well.)


Regarding claim 20, Vallespi and Li discloses, the system of claim 12, wherein the distinct on state correlates to the time period when the traffic signal element is in the on state for the length of time that, in addition to equaling or exceeding the lower threshold, is less than or equal to an upper threshold.  (See the rejection of claim 9 as it is equally applicable for claim 20 as well.)

Regarding claim 21, Vallespi and Li discloses, the system of claim 12, wherein the distinct off state correlates to the time period when the traffic signal element is in the off state for the length of time that, in addition to equaling or exceeding the lower threshold, is less than or equal to an upper threshold.  (See the rejection of claim 10 as it is equally applicable for claim 21 as well.)


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez et al. (US Pub. No. 2019/0332875 A1) in view of Li et al. (US Pub. No. 2020/0082186 A1) and in further view Ben Shalom (US Pub. No. 2015/0210277 A1)
Regarding claim 8, Vallespi and Li discloses, the method of claim 1, wherein the one or more image capturing devices include a plurality of image capturing devices, (See Vallespi ¶34. “In some embodiments, the one or more sensors can include one or more cameras.”)
Vallespi and Li disclose the above limitations but they fail to disclose the following limitations.
However Ben Shalom discloses, and further comprising comparing the series of images for each image capturing device in the plurality of images capturing devices.(See Ben Shalom ¶131, “In a three camera system, a first processing device may receive images from both the main camera and the narrow field of view camera, and perform vision processing of the narrow FOV camera to, for example, detect other vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects. Further, the first processing device may calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment of vehicle 200.”
Further see Ben Shalom ¶135, “For example, in such a configuration, image capture devices 122 and 124 may provide images for stereo analysis by system 100 for navigating vehicle 200, while image capture device 126 may provide images for monocular analysis by system 100 to provide redundancy and validation of information obtained based on images captured from image capture device 122 and/or image capture device 124.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the comparing images to determine disparity as well as comparing them to validate obtained information as suggested by Ben Shalom to Vallespi and Li’s traffic signal recognition using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Ben Shalom is in order to provide redundancy and validation of information obtained.

Regarding claim 19, Vallespi and Li discloses, the system of claim 12, wherein the one or more image capturing devices include a plurality of image capturing devices, and wherein the instructions are further configured to cause the computing device to compare the series of images for each image capturing device in the plurality of image capturing devices.  (See the rejection of claim 8 as it is equally applicable for claim 19 as well.)

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez et al. (US Pub. No. 2019/0332875 A1) in view of Li et al. (US Pub. No. 2020/0082186 A1) and in further view Korjus et al. (US Pub. No. 2021/0343143 A1).
Regarding claim 11, Vallespi and Li discloses, the method of claim 1, wherein the one or more traffic signal elements include a plurality of redundant traffic signal elements, (See Vallespi ¶36, “In some embodiments, the one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals.”)
Vallespi and Li disclose the above limitations but they fail to disclose the following limitations.
However Korjus discloses, and further comprising comparing one or more cycles of each of the plurality of redundant traffic signal elements. (See Korjus ¶60, “As discussed, the pattern of state changes of one traffic light or the pattern of state changes between multiple traffic lights at one intersection (refer to FIG. 5a and FIG. 5b) can be determined. … When traffic lights are positioned on the same intersection, as is the case of traffic lights 410 and 420 (refer to FIG. 5a), they can be captured within one image. Thus, the data processing device can be able to infer their timing since it can “know” the states of both the traffic lights at different time instances.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determining the timing of multiple traffic lights states as suggested by Korjus to Vallespi and Li’s recognition of traffic light signaling using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that the traffic lights timing pattern between difference lights at the same intersection are timed correctly.

Regarding claim 22, Vallespi and Li discloses, the system of claim 12, wherein the one or more traffic signal elements include a plurality of redundant traffic signal elements, and wherein the instructions are further configured to cause the computing device to compare one or more cycles of each of the plurality of redundant traffic signal elements.  (See the rejection of claim 11 as it is equally applicable for claim 22 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662